                     Case 1:21-cv-04518-AJN Document 16
                                                     15 Filed 09/13/21
                                                              09/10/21 Page 1 of 1

                            Michael Faillace & Associates, P.C.
                                                  Employment and Litigation Attorneys
                                                                                                                          9/13/2021
          60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
          New York, New York 10165                                                                  Facsimile: (212) 317-1620

                                                                                 September 10, 2021

          VIA ECF
          Honorable Alison J. Nathan, U.S.D.J.
          United States District Court for the Southern District of New York
          40 Foley Square
          New York, NY 10007

                   Re: Mateo et al v. DJKM Lane Food Corp et al., 1:21-cv-04518-AJN

          Your Honor:

                   This office represents the Plaintiff in the above referenced matter. I write to respectfully
          request an adjournment of the initial conference currently scheduled for September 17, 2021 at
          3:30 P.M. (ECF Doc. No. 10), and an extension of the deadline to file a status letter and proposed
          case management plan by today, September 10, 2021 (ECF Doc. No. 10). This is the Plaintiff’s
          first request for an adjournment and extension.

                  The reason for this request is that Defendants have yet to appear in this case. I have held
          informal communications with Defendants’ counsel and it is my understanding that they will file
          a notice of appearance soon, and I advised them to do so. Moreover, today Plaintiff filed the First
          Amended Complaint, in which we exchanged the corporate defendant from DJKM Lane Food
          Corp to ABC Five Wings Inc.

                  In light of the above, I respectfully request that the initial conference be adjourned 30 days,
          which will give Plaintiff enough time to serve the new corporate Defendant. At this time, there are
          no further conferences or deadlines scheduled in this matter.           SO ORDERED.
                   We thank the Court for its time and attention to this matter.

                                                               Respectfully submitted,

                                                               /s/ Catalina Sojo
                                                               Catalina Sojo, Esq.
                                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
Initial conference will be scheduled                           Attorneys for Plaintiff
for Friday, October 22, 2021 at
3:30 p.m. A status letter and
proposed case management
plan should be submitted on
Friday, October 15, 2021.




  9/13/2021                          Certified as a minority-owned business in the State of New York
